15 F.3d 1086NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re LENDVEST MORTGAGE, INC., Debtor.  (Two Cases)Charles E. SIMS, Successor Chapter 11 Trustee for the Estateof Lendvest Mortgage, Inc., Appellant,v.Alejandro AMADOR;  Ellen Amador, Appellees.Charles E. SIMS, Successor Chapter 11 Trustee for the Estateof Lendvest Mortgage, Inc., Plaintiff-Appellant,v.Angelo G. SANCHEZ;  Margaret A. Sanchez, Defendants-Appellees.
Nos. 92-15364, 92-16020.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 15, 1993 (No. 92-16020).Submitted Dec. 15, 1993* (No. 92-15364).Decided Jan. 4, 1994.

Before:  WALLACE, Chief Judge, GARTH** and WIGGINS, Circuit Judges.

ORDER

1
Debtor Lendvest Mortgage appeals from the Bankruptcy Appellate Panel's (BAP) opinions which held that Lendvest does not possess an ownership interest in the notes and deeds of trust it was seeking to avoid.  The BAP had jurisdiction pursuant to 28 U.S.C. Sec. 158(b)(1).  We have jurisdiction over this timely appeal pursuant to 28 U.S.C. Sec. 158(d).  We affirm for the reasons stated in the BAP's orders dated January 28, 1992, and May 15, 1992.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Leonard I. Garth, United States Circuit Judge, Third Circuit Court of Appeals, sitting by designation